Indictment for assault and battery, in shooting the prosecutor's slave. The offense was committed in what is still the county of Anson, and the defendants both lived in what is now the county of Union. The indictment was found at Spring Term, 1843. At Fall Term, 1843, the defendants moved to have the cause removed to the Superior Court of Union County, according to the act of Assembly constituting a Superior Court of law in that county. The Solicitor for the State opposed the motion, and the court at that time declined to decide the question. At Spring Term, 1844, the motion for removal was renewed, and the court, being of opinion that the jurisdiction of the cause belonged to the Superior Court of Union, and not to that of Anson, accordingly ordered it to be removed. From this order the Solicitor for the State prayed an appeal, which was granted, to the Supreme Court.
In 1842 the Legislature established the county of Union, composed of parts of the counties of Mecklenburg and *Page 173 
Anson. By a supplemental act (chapter 13) Superior and County courts are established therein, and the first term of the former was to be in February, 1844. By section 9 it is, among other things, enacted "That all indictments and criminal proceedings against the citizens of Union which shall be pending in the Superior Court of Anson shall be transferred from the Fall Term, 1843, of Anson Superior Court to the Superior Court of Union.
The defendants were indicted in Anson Superior Court, at the term which was held on the second Monday of March, 1843, for an assault said to have been committed in Anson. Both of the defendants lived in Union County, and were citizens thereof at the time of the alleged offense, and continually since. At Fall Term, 1843, they moved the court, on that ground, that the case should be removed to Union for trial. The motion was opposed on behalf of the State, on the ground that the place at which the offense was committed was, in fact, not in Union, but was still in Anson County. But the court allowed the motion, and the Solicitor for the State appealed.
We think the removal was proper. Although offenses now committed in Anson by the inhabitants of Union are cognizable in the courts of the former county, yet the act is explicit that for offenses committed before the Fall Term, 1843, of Anson Superior Court, the proceedings at that term pending in that court against the citizens of Union should be sent from Anson to Union for trial.
There is no allusion made to the place of the commission of the offense, whether in that part of the territory originally forming Anson County which should fall into the new county, or in the part continuing in the old one. The residence of the defendants alone determines the jurisdiction by the plain words of the act. There is nothing to authorize, in the construction of it, a departure from the obvious import of its terms. On the contrary, it was meant for the ease of the citizen (224) by allowing him a trial at home. Besides, it might have been an object with the Legislature to transfer such cases to the new county, where there was no business, as a means of relieving the overburdened dockets of Anson, for the disposing of which the ordinary and regular terms were found inadequate.
PER CURIAM.                                              No error.